Citation Nr: 1647327	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-08 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for lumbar spondylosis with sciatica. 

2. Entitlement to service connection for a right shoulder condition. 

3. Entitlement to service connection for traumatic cataracts. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army Military Police from January 1968 until February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. 

The Veteran also had a Travel Board Hearing before the undersigned Veterans Law Judge (VLJ) in August 2016. 

The issue(s) of service connection for lumbar spondylosis and traumatic cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against finding that the Veteran's current right shoulder condition is related to service. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran testified that he injured his right shoulder during scuffles while working as a military policeman. He notes that the service treatment records say that his left shoulder was injured, however, he maintains it was always his right shoulder. 

The Veteran reported to his treatment provider in September 2010 that he had shoulder pain for the past four months and had a history of recurrent right shoulder pain for 30 years where he has needed an injection. An X-ray in July 2010 revealed degenerative arthritis of the AC joint with calcific tendonitis. Therefore, the Veteran does have a current right shoulder disability and satisfies element (1) of service connection. 

Service treatment records show reported pain in the left shoulder in May 1972. There is no documented pain in the right shoulder. Additionally, the Veteran reported to his treatment providers in September 2010 that his right shoulder pain began 30 years prior which would have put the onset at 1980. The weight of the evidence does not support finding an in-service incurrence of a right shoulder injury. While the Veteran may certainly recall injuring his right shoulder instead of his left shoulder in service, there is no corroborating evidence to aid the Board in making that determination. There is no indication in the service treatment records that the reference to the left shoulder was incorrect. In addition, during his seperation physical in February 1976, he did not describe nor where there physical examination findings of any right shoulder condition. There remains no persuasive evidence linking the current right shoulder to his active military service. Therefore, the claim must be denied. 

Presumptive service connection for right shoulder arthritis as a "chronic disease" is not warranted as there is no documentation of arthritis from within one year of the Veteran's 1993 discharge.  As for a continuity of symptomatology between the arthritis and service, arthritis was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a June 2010 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  No medical examination or opinion has been obtained with respect to the Veteran's claims for service connection for an acquired psychiatric disorder or for dermatitis of the hands and feet. However, the Board finds that the evidence, which does not reflect competent evidence of current symptoms or a relationship to service or a service-connected disability, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed above, the evidence does not satisfy the standards of McLendon, as there is no indication of a relationship between a claimed disability and service. VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for a right shoulder condition is denied. 


REMAND

The Veteran's claim for service connection for a low back disability needs to be remanded because the August 2010 VA examination did not adequately consider trauma to the Veteran's back during service while wrestling with a prisoner during a stockade riot.  

The Veteran testified that he worked as military police and was wrestling with a prisoner and got hurt in the stockade. He landed on his back and got pain pills and treatment. He was subsequently out with back pain for 30 days at Fort Richardson in 1969. He also reported that in August 1972 he was kicked and complained of back pain. He was subsequently treated with pain pills and put on light duty. While no back condition was noted upon separation from service, he reports that he was treated by Dr. C. in 1977 until 1987 after service.  He also testified that he currently has spondylosis with sciatic and back pain that radiates down lower extremities.

Service treatment records show a November 1969 incident where there Veteran experienced pain in his back when kicked by a prisoner's leg. In August 1972, the Veteran reported recurring low back pain only during running and that the onset was three years ago in a stockade riot that put him on crutches for a week. The Veteran noted that the current problem had lasted for four months and the pain beings at the right hip and travels up to the right paralumbar area. The treating doctor noted that tenderness was fairly acute at the right sciatic notch and the Veteran was put on a ten day temporary profile. Dr. C. wrote a memo in June 2011 indicating that he does not keep records over ten years old but does recall treating the Veteran for his back. 

The August 2010 VA examination noted that the Veteran had right sided spondylosis of the lumbar spine with right sciatic pain. However, the VA examiner opined that the Veteran's current disability was not related to military service. The examiner noted that the Veteran was diagnosed with right sciatica in military service with a history of pain that only occurred with running but that an orthopedic consultant noted that there was no significant pathology, the Veteran had a normal separation physical and there is no traumatic event in military service to account for this condition. The VA examiner failed to consider either traumatic event that was testified to by the Veteran and documented in the service treatment records in November 1969 and August 1972. A new opinion is necessary in order to adequately consider all the evidence. 

The Veteran's claim for service connection for an eye disability needs to be remanded for a VA examination to determine if his current cataract in his left eye is traumatic in nature and whether it is related to a February 1973 in-service incident. The Veteran testified to being punched at a base boxing championship in his left eye. He claims he developed a cataract in the left eye in 2000. An examination is necessary to determine the etiology of the Veteran's current cataract condition and whether it is related to blunt force trauma such as what occurred in February 1973. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental VA medical opinion regarding the Veteran's claimed lumbar spondylosis with sciatic pain. The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, who should note such review in the examination report. Any additional testing, including a full examination, deemed necessary by the examiner must also be conducted. 

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spondylosis with sciatic pain is related to active service, to include in-service injuries in November 1969 and August 1972. 

A complete rationale is required for all opinions rendered. 

2. Obtain a VA examination for the Veteran's current cataract condition. The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, who should note such review in the examination report. Any additional testing, including a full examination, deemed necessary by the examiner must also be conducted. The examiner should determine whether the Veteran has traumatic cataracts. 

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current cataract condition is related to active service, to include an in-service injury to his left eye in February 1973.

A complete rationale is required for all opinions rendered. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


